               UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF MICHIGAN
                    SOUTHERN DIVISION


IN RE:
                                     Case No. 19-CV-12694
Earl Diamond,                        HON. JUDITH E. LEVY
                                     Bankruptcy Case No. 19-31316
                      Debtor,        Hon. Joel D. Applebaum

_______________________________/

Earl Diamond,

                      Appellant,

v.

Genesee County Land Bank,

                     Appellee.
_______________________________/

      ORDER GRANTING APPELLANT’S APPLICATION TO
     PROCEED WITHOUT PREPAYING FEES ON APPEAL [1]

      On September 13, 2019, Appellant/Debtor Earl Diamond filed a

notice of appeal from bankruptcy court. (ECF No. 1.) Appellant filed the

record of appeal on October 15, 2019. (ECF No. 3.) Appellant asks the

Court’s permission to proceed with the appeal in forma pauperis,

pursuant to Federal Rule of Appellate Procedure 24. (ECF No. 1.) Having
reviewed Appellant’s application to proceed without paying costs, this

Court is satisfied that Appellant is unable to pay fees and costs.

     Plaintiff’s application (ECF No. 1) is GRANTED.

     IT IS SO ORDERED.

Dated: November 18, 2019.               s/ Judith E. Levy
Ann Arbor, Michigan                     JUDITH E. LEVY
                                        United States District Judge


                   CERTIFICATE OF SERVICE
     The undersigned certifies that the foregoing document was served
 upon counsel of record and any unrepresented parties via the Court’s
ECF System to their respective email or First Class U.S. mail addresses
  disclosed on the Notice of Electronic Filing on November 18, 2019.
                                        s/William Barkholz
                                        WILLIAM BARKHOLZ
                                        Case Manager




                                    2
